DETAILED ACTION
	Claims 21-43 are present for examination.
	Claims 21, 25, 27, 29, 32-36 and 41-43 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
	Claims 21-43 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest determining whether the media-playback device is in a predetermined state or is likely to enter a predetermined state within a threshold period of time; selecting items one or more of the cached media content decryption keys responsive to determining that the media-playback device is in the predetermined state or is likely to enter the predetermined state within a threshold period of time; and while the media playback device is determined to be in the predetermined state or is likely to enter the predetermined state within the threshold period of time, preventing the selected one or more of the cached media content decryption keys from being removed from the cache as recited in claim 21; and determine whether the media-playback claims 32 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 8, filed 04/22/2021, with respect to the rejection of claims 21-31 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 9, filed 04/22/2021, with respect to the rejection of claims 21-38 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

page 8, filed 04/22/2021, with respect to the objection of claims 41-42 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139